DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that Gerecht does not teach the special technical feature of a blood vessel organoid culture as the networks did not interconnect in collagen, even though it connected in HA matrix.  This is not found persuasive because the shared technical feature is the blood vessel organoid culture as recited in claim 8. As addressed in the 102 rejection of claim 8, Gerecht teaches functional vascular networks formed via differentiating human pluripotent stem cells into endothelial cells (ECs) and pericytes which can self-assemble to form functional vascular networks (Col 2, lines 14-21; Abstract) which reads on the properties of the artificial blood vessel organoid culture wherein endothelium and pericytes are present. The method of making involving collagen is not the shared technical feature set forth in the previous restriction. 
The requirement is still deemed proper and is therefore made FINAL.
	
	Claims 1-17 and 20 are pending in the application.
Claims 1-7, 13-16 and 20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 8-12 and 17 are examined on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a “use of an artificial blood vessel” which is not a process, machine, manufacture or composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrase "especially preferred" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerecht (US9506037B2; IDS Reference 12/16/2019) 
Regarding claim 8, Gerecht teaches functional vascular networks formed via differentiating human pluripotent stem cells into endothelial cells (ECs) and pericytes which can self-assemble to form functional vascular networks (Col 2, lines 14-21; Abstract) which reads on the properties of the artificial blood vessel organoid culture wherein endothelium and pericytes are present. 
Regarding claim 9, process steps in product-by-process claims have been considered with regard to any structural limitation given by the steps. The process steps of claim 9 do not provide any structural limitation to the claimed product and thus they do not provide any patentable weight in determining patentability. MPEP2113. The structures given by claim is an aggregate in a collagen hydrogel. As seen in Figure 1a, the EVC cells are in aggregates when embedded into the collagen matrix.
Regarding claim 10, Gerecht teaches that the cells form self-organized vascular networks in collagen hydrogels (Claim 8-11). 
Regarding claim 12, Gerecht teaches that endothelial cells (i.e. mature endothelial cells) and pericytes (i.e. mature pericytes) are in the vascular capillaries/vessels (Abstract).
Therefore Gerecht anticipates the present invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerecht ((US9506037B2; IDS Reference 12/16/2019) in view of Stamati et al. (2014. Experimental Cell Research 327: 68-77)
Regarding claim 8, Gerecht teaches functional vascular networks formed via differentiating human pluripotent stem cells into endothelial cells (ECs) and pericytes which can self-assemble to form functional vascular networks (Col 2, lines 14-21; Abstract) which reads on the properties of the artificial blood vessel organoid culture wherein endothelium and pericytes are present. 
Regarding claim 9, process steps in product-by-process claims have been considered with regard to any structural limitation given by the steps. The process steps of claim 9 do not provide any structural limitation to the claimed product and thus they do not provide any patentable weight in determining patentability. MPEP2113. The structures given by claim is an aggregate in a collagen hydrogel. As seen in Figure 1a, the EVC cells are in aggregates when embedded into the collagen matrix.
Regarding claim 10, Gerecht teaches that the cells form self-organized vascular networks in collagen hydrogels (Claim 8-11). 
Regarding claim 11, as shown above, the method of making the vascular network in claim 9 has been made obvious regarding the structure of aggregates in collagen and therefore the number of vessels would be an inherent property found in the resulting networks.
Regarding claim 12, Gerecht teaches that endothelial cells (i.e. mature endothelial cells) and pericytes (i.e. mature pericytes) are in the vascular capillaries/vessels (Abstract).
Regarding claim 17, Gerecht does not teach a use for the vascular network in integrating into a wound for a therapy. 
Stamati et al. teaches controlling the aggregation patterns of endothelial cells in 3D collagen hydrogels comprised of collagen and laminin in order to mimic that of blood vessels (Abstract, p. 68, 1st column). 
It would be obvious to one of ordinary skill in the art to utilize the vascular networks formed by Gerecht et al. in the same way as the networks formed by Stamati et al. for the purpose of wounds. An artisan would be motivated to utilize  the artificial networks for wounds as there is an increasing need for grafts and tissue engineered constructs that will mimic blood vessels and aid rapid vascularization of the area (Stamati et al.; p. 68, 1st column). The utilization of the artificial networks as blood vessels would read on the limitation of integrating into a wound for therapy as the networks would inherently integrate when mimicking blood vessels in the wound. 
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632